

117 S1330 IS: Facilitating Federal Employee Reskilling Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1330IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Sinema (for herself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo facilitate the reskilling of Federal employees, and for other purposes.1.Short titleThis Act may be cited as the Facilitating Federal Employee Reskilling Act.2.Reskilling Federal employees(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Oversight and Reform of the House of Representatives.(3)Competitive serviceThe term competitive service has the meaning given the term in section 2102 of title 5, United States Code.(4)DirectorThe term Director means the Director of the Office of Personnel Management.(5)EmployeeThe term employee means an employee serving in a position in the competitive service or the excepted service.(6)Excepted serviceThe term excepted service has the meaning given the term in section 2103 of title 5, United States Code.(7)Federal reskilling programThe term Federal reskilling program means, with respect to an employee, a program established by the head of the agency employing the employee (or the Director) to provide the employee with the technical skill or expertise that would qualify the employee to serve in a different position in the competitive service or the excepted service that requires such technical skill or expertise.(b)RequirementsWith respect to a Federal reskilling program established by the head of an agency or the Director before, on, or after the date of enactment of this Act, the agency head or the Director, as applicable, shall ensure that the program—(1)is implemented in a manner that is consistent with the merit system principles under section 2301 of title 5, United States Code, including by using merit-based selection procedures for—(A)participation by employees in the program; and(B)determining the placement of employees upon completion of the program;(2)includes appropriate limitations or restrictions associated with implementing the program, which shall be consistent with any regulations prescribed by the Director under subsection (e);(3)provides that any new position to which an employee who participates in the program is transferred will utilize the technical skill or expertise that the employee acquired by participating in the program;(4)includes the option for an employee participating in the program to return to the original position of the employee, or a similar position, particularly if the employee is unsuccessful in the position to which the employee transfers after completing the program; (5)provides that, notwithstanding any provision of chapter 51 of title 5, United States Code, or any rule issued under that chapter, an employee who successfully completes the program and transfers to a different position in the competitive service or the excepted service that requires the technical skill or expertise provided through the program shall serve in the position to which the employee transfers at a class or grade that is not lower than the class or grade of the position from which the employee transferred; and(6)provides that an employee serving in a position in the excepted service may not transfer to a position in the competitive service solely by reason of the completion of the program by the employee.(c)ReportingNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Director, in coordination with the head of each agency that has established a Federal reskilling program, shall submit to the appropriate committees of Congress a report regarding the outcomes under the Federal reskilling programs for the year covered by the report, which shall include—(1)a summary of each Federal reskilling program;(2)the number of, and demographics with respect to, employees who have participated in each Federal reskilling program;(3)the number of, and demographics with respect to, employees who have completed each Federal reskilling program;(4)the number of, and demographics with respect to, employees who have successfully transferred to a different position in the competitive service or the excepted service that requires the technical skill or expertise provided to the employees through a Federal reskilling program;(5)an analysis of the effectiveness, costs, and benefits of each Federal reskilling program; and(6)any other measure or outcome that the Director determines to be relevant.(d)Subsequent periodic evaluationAfter the submission of the final report required under subsection (c), the head of each agency that has established, or that establishes, a Federal reskilling program shall, on a periodic basis—(1)perform an evaluation of the effectiveness, costs, and benefits of the program; and(2)make any necessary modifications to the program in order to accomplish the goals of the program.(e)RegulationsThe Director may prescribe regulations, as the Director determines necessary, to provide for requirements with respect to, and the implementation of, Federal reskilling programs.